Election/Restriction	
    This application contains claims directed to the following patentably distinct species of the claimed invention:
     That illustrated by a first embodiment (e.g. claims 1-7);  that illustrated by a second embodiment (e.g. claims 8-15); and that illustrated by a third embodiment (e.g. claims 16-20).

  Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.

	Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  M.P.E.P. § 809.02(a).
	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention.



3.       During a telephone conversation with Mr. Matthew Jakubowski Reg# 44,801 on 03/14/22 a provisional election was made without traverse to prosecute the invention of drawn to claims 8-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.   Claim(s) 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinayaka et al. “An Impedance-Based Mold Sensor with on-Chip Optical Reference” Sensors (2016), hereafter referred as Vinayaka.

    With regard to claim 8, Vinayaka teaches a mold sensor comprising: a housing defining a chamber (e.g. container, see page 5 and figure 4)or 6); a substrate coated with a hydrogel (gel as described in page 4)  that includes nutrients to promote mold growth and exposed within the chamber (e.g. culturing or cultivating mold growth( see pages 2-4); at least one electrical sense device including a sense electrode, a reference electrode (e.g. page 1, describes how electrodes are used to measured changes while detecting mold), and a working electrode embedded in the hydrogel (e.g. pages 2-4, described how hydrogel or gel are used); and a controller programmed (reads on the PC that controls the detection process)  to supply a current to the working electrode such that a voltage at the sense electrode remains at a predetermined voltage and estimate a pH value of the hydrogel based on the current  (reads on pages 1-7, which describe the use of electrode(s) to estimate the PH using a gel).

     With regard to claim 9, Vinayaka further teaches wherein the controller is further programmed to, output a signal indicative of mold growth in the chamber based on changes in the estimate of the pH value (reads on table 1 and fig. 7, and description thereof).


 .
     With regard to claim 11, Vinayaka further teaches wherein the predetermined pH level is configured to encourage growth of one or more predetermined types of mold (reads on page 9, the mold growth is detected),

     With regard to claim 12, Vinayaka further teaches wherein the substrate is segmented into a plurality of zones and there is at least one electrical sense device in each of the zones (reads on fig. 2, different pads can be used for different areas to be supervised),

   With regard to claim 13,  Vinayaka further teaches wherein the controller is further programmed to maintain the on value of the zones at a different pH level (reads on pages 3-4, different PH values are used).

   With regard to claim 14, Vinayaka further teaches wherein the controller is further programmed to change the current to maintain the sense electrode at a predetermined reference voltage representing a predetermined pH value (reads on pages 3-4, different currents are used to generate different PH values).
 ,

.

Conclusion
5.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Akbari et al. (2020/0188180) teaches a wound covering for wound monitoring and therapeutic agent delivery using a hydrogel.
     Han et al. (6,858,403) teaches a using a hydrogel to detect mold.
. 
6.	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-

7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM. The fax phone number for this group is (571) 273-8300.
      
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner's

Supervisor, Benny Tieu can be reached on (571) 272-7490. The fax 

phone number for the organization where this application or proceeding is assigned is 

571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.
/Gabriel I Garcia/
Primary Examiner, Art Unit 2676
Gabriel I. Garcia
Primary Examiner
March 26, 2022